                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 A.K., a minor, by and through                    Civil Action No. 1:20-cv-00392
 KELLEY MOYER, Plaintiff

   v.

 CHERRY CREEK SCHOOL DISTRICT
 NO. 5, et al., Defendants

                                 CERTIFICATE OF SERVICE

   I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF System which will send notification of such to all registered users in this

case.

                                                    Respectfully Submitted,

                                                    /s/ Adam Kraut
                                                    Adam Kraut, Esq.
                                                    Firearms Policy Coalition
                                                    1215 K Street, 17th Floor
                                                    Sacramento, CA 95814
                                                    (916) 476-2342
                                                    akraut@fpclaw.org
